DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 9, 12, 14, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benjamin et al (US 9,529,168 B2).  Benjamin teaches an optical fiber ribbon (410, Fig. 6) comprising:
a plurality of optical fibers (416) completely bonded with a matrix material (432), wherein the matrix material (432) is applied along a completely bonded longitudinal length of the plurality of optical fibers (416)  (C10 L63 – C11 L14), wherein each of plurality of optical fibers (416) is defined by a geometrical center (418) and diameter, wherein the plurality of 
wherein the optical fiber ribbon (410) has height in range of about 150 microns to 300 microns (C10 L37-43) and prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (MPEP  § 2131.02); and
wherein the matrix material (432) does not occupy shape of the optical fiber ribbon (410), wherein shape of the matrix material (432) is flat (see Fig. 6).

Claims 1-3, 6, 9, 12, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sako et al (US 2009/0060432 A1).  Sako teaches an optical fiber ribbon (20, Fig. 7) comprising:
a plurality of optical fibers (10) completely bonded with a matrix material (5), wherein the matrix material (5) is applied along a completely bonded longitudinal length of the plurality of optical fibers (10)  (P0056-0058), wherein each of plurality of optical fibers (10) is defined by a geometrical center (see Fig. 7) and diameter, wherein the plurality of optical fibers (10) has a predefined distance (P) between geometrical centers of any two adjacent optical fibers (10) of the plurality of optical fibers (10), wherein the predefined distance (P) between geometrical 
wherein the predefined distance (P) between geometrical centers of any two adjacent optical fibers (10) is equal to diameter of each of the plurality of optical fibers (125 microns, P0056);
wherein the plurality of optical fibers (10) of the optical fiber ribbon (20) along with the matrix material (5) is defined by a top surface and a bottom surface (see Fig. 7), wherein thickness of the matrix material (5) over the plurality of optical fibers (10) on the top surface and the bottom surface of the optical fiber ribbon is in range of about 22.5 microns on each of the top surface and the bottom surface (the ribbon thickness H, is 170 microns, the fiber diameters are 125 microns, so the total matrix material on both top and bottom is 170-125=45 microns and thus 45/2=22.5 microns on top and bottom each, P0058) and prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (MPEP  § 2131.02); and
wherein the matrix material (5) does not occupy shape of the optical fiber ribbon (410), wherein shape of the matrix material (5) is flat (see Fig.7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Melton et al (US 2003/0044141 A1).  Melton teaches an optical fiber ribbon (20, Fig. 2) comprising:
a plurality of optical fibers (22) completely bonded with a matrix material (24), wherein the matrix material (24) is applied along a longitudinal length of the plurality of optical fibers (22) (P0027), wherein each of plurality of optical fibers (22) is defined by a geometrical center and diameter, wherein the plurality of optical fibers (22) has a predefined distance between geometrical centers of any two adjacent optical fibers (22) of the plurality of optical fibers (22) (see Fig. 2),
wherein the optical fiber ribbon (20) has a height of 360 microns or less and a width of 2.172 mm (P0005) and prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (MPEP  § 2131.02); and

Melton does not state explicitly what the predefined distance between geometrical centers of any two adjacent optical fibers of the plurality of optical fibers is.  Melton does teach the center to center distance D (see Fig. 2B) of 1834 microns or less.  Given 12 optical fibers (see Fig. 2), one of ordinary skill in the art would expect the average distance between geometrical centers of any two adjacent optical fibers of the ribbon to be 1834/12 = 153 microns between any two fibers.  

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin as applied to claim 1 above, and further in view of Iwaguchi et al (US 2017/0242187 A1).
Benjamin teaches the optical fiber ribbon previously discussed, but does not teach expressly the fibers having a diameter of 160-200 microns or each fiber having a primary, secondary and color coatings.
Iwaguchi teaches an optical fiber (1, Fig. 2) for use in an optical fiber ribbon (100) wherein the diameter is 180-210 microns (P0026) and has a primary (22), secondary (24) and color coatings (30) (P0050).
Benjamin and Iwaguchi are analogous art because they are from the same field of endeavor, optical fiber ribbons.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the ribbon of Benjamin to use the optical fiber taught by Iwaguchi.
.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious an optical fiber ribbon comprising: a plurality of optical fibers each having a diameter of 180 microns bonded with a matrix material, wherein the matrix material is applied along a longitudinal length of the plurality of optical fibers, wherein each of plurality of optical fibers is defined by a geometrical center and diameter, wherein the plurality of optical fibers has a predefined distance between geometrical centers of any two adjacent optical fibers of the plurality of optical fibers, wherein the predefined distance between geometrical centers of any two adjacent optical fibers of the plurality of optical fibers is 180 microns, and the width of the ribbon is about 2.19 mm,
in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach optical fiber ribbons with spacing of 200 microns or less and/or optical fibers with diameters less than 200 microns:
US 5457762		US 2003/0165679	US 7574058		US 7606453
US 10185089		US 10185105		US 10241262		US 10775557
US 10884213		US 2020/0192040	US 2020/0192023	US 2020/0257069

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883